Citation Nr: 0332795	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic dorsal lumbar strain, symptomatic, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from March 1964 to March 1967 
and from May 1967 to November 1969.  

This appeal arises from an October 2001 rating decision by 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans' Affairs which denied an evaluation in excess of 
20 percent for service-connected chronic dorsal lumbar 
strain.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Since the veteran's most 
recent VA examination, VA has promulgated new regulations 
concerning diseases of the spine.  The veteran should be 
afforded a new examination and these news regulations should 
be applied.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should contact the veteran and 
inquire as to the names and addresses of 
all medical providers who have treated 
him for his back disability since 2001.  
The RO should then contact the named 
medical providers and request copies of 
all medical records pertaining to 
treatment of the veteran's back since 
2001.

3.  Thereafter, the veteran should be 
provided with a special orthopedic 
examination for the purpose of 
determining the current nature and 
severity of his service-connected chronic 
dorsal lumbar strain.  The claims file 
must be made available to the examiner 
for  review.  The examiner should fully 
describe any weakened movement, excess 
fatigability and incoordination present.  
Determinations on whether the veteran's 
back exhibits pain with use should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
a determination is not feasible, this 
should be stated for the record and the 
reasons provided.  All indicated tests 
and x-ray examinations should be 
conducted.

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, to specifically 
include the new General Rating Formula 
for Diseases and Injuries of the Spine.  
See 68 Fed. Reg. 51454-51458 (August 27, 
2003).   The veteran should be given an 
opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




